State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: July 2, 2015                      519874
________________________________

In the Matter of VINCENT
   MORENO,
                    Petitioner,
      v                                     MEMORANDUM AND JUDGMENT

ALBERT PRACK, as Director of
   Special Housing and Inmate
   Disciplinary Programs,
                    Respondent.
________________________________


Calendar Date:   May 5, 2015

Before:   Garry, J.P., Egan Jr., Devine and Clark, JJ.

                               __________


     Vincent Moreno, Auburn, petitioner pro se.

      Eric T. Schneiderman, Attorney General, Albany (Marcus J.
Mastracco of counsel), for respondent.

                               __________


      Proceeding pursuant to CPLR article 78 (transferred to this
Court by order of the Supreme Court, entered in Albany County) to
review a determination of the Commissioner of Corrections and
Community Supervision which found petitioner guilty of violating
certain prison disciplinary rules.

      Petitioner commenced this CPLR article 78 proceeding
challenging a prison disciplinary determination. The Attorney
General has advised this Court that the determination has been
administratively reversed, all references thereto have been
expunged from petitioner's institutional record and the mandatory
$5 surcharge has been refunded to petitioner's inmate account.
Although not referenced in the letter from the Attorney General,
in the event that any loss of good time was incurred as a result
                              -2-                  519874

of the determination, it should be restored (see Matter of
Laliveres v Prack, 125 AD3d 1029, 1029 [2015]). Otherwise, given
that petitioner has received all of the relief to which he is
entitled, the proceeding is dismissed as moot (see Matter of
Ramos v Department of Corr. & Community Supervision, 123 AD3d
1215, 1215 [2014]).

     Garry, J.P., Egan Jr., Devine and Clark, JJ., concur.



      ADJUDGED that the petition is dismissed, as moot, without
costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court